DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on February 9, 2022 that correct a plurality of reference character issues mentioned in the previous Office Action.  These drawings are acceptable.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the features canceled from the claim(s).  No new matter should be entered.	● Claim 20, lines 4-5, “a drive shaft connecting the motor and the blade.” Examiner notes that Applicant’s fig. 28 appears to show an arbor upon which the blade (9) is mounted. However, the structure for connecting the motor and the blade (i.e., a drive shaft) is not specifically described in the disclosure or shown in the drawings. If the drive shaft is shown in the drawings, it must be labelled and described in the disclosure.	● Examiner notes that this issue is present in Claims 27-30 as well.	● Claim 20, lines 8-9 recite, “characterized in that when the blade is in the vertical orientation the drive shaft extends under the beam and the blade is at an opposite side of the beam to the motor.” The disposition of the drive shaft relative to the beam is not clearly shown in any of the drawings. Examiner notes that Applicant’s fig. 28 appears to show an “arbor” upon which the blade (9) is mounted (see annotated fig. 28 below in the 112 rejections section), but it is unclear if this feature corresponds to the claimed drive shaft. 	● Claim 26 recites, “wherein the horizontal beam engages an upright post at each end frame, and when the blade is in its vertical orientation the blade is between each upright post and the horizontal beam.” The blade appears to always be offset or cantilevered outward from the horizontal beam by the carriage that carries the blade along the horizontal beam back and forth between each upright post. However, the blade does not appear to be “between the upright post and the horizontal beam.” 	● Claim 27, lines 7-9 recite, “characterized in that the motor is at one side of the horizontal beam and the blade, when in the vertical orientation, is between an opposite side of horizontal beam and the motor.” This does not appear to be shown in the drawings.  	● Claim 28, lines 8-9 recite, “characterized in that when the blade is in the vertical orientation at least part of the swing mechanism passes under the horizontal beam.” The structure corresponding to the “swing mechanism” is not labelled. Examiner notes that figure 23 appears to show “a swing mechanism” and the blade in a horizontal position. Additionally, fig. 25 shows the blade in a vertical position, but the structure that was below the horizontal beam in fig. 23 is now shown to be above a lower level of the beam. Furthermore, fig. 27 depicts “a gas stilt 87 which can be used to swing the blade,” but the position and/or orientation of this mechanism is not described with respect to the carriage or horizontal beam. As such, this limitation does not appear to be shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 	According to page 9, line 1 of the Remarks, the Applicant amended reference 84 to read 20 in the specification at paragraph [0070]. However, the examiner does not see a corresponding amendment. As such, the following corrections should be made to page 15, line 11 of the Specification as received on September 28, 2020, “down on to a beam holder or support arm [[84]] 20, as does the fold at 81a. A folded” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claims 20 and 27-30, lines 4-5 recite, respectively, “a drive shaft connecting the motor and the blade.” Examiner notes that Applicant’s fig. 28 appears to show an arbor (annotated fig. 28) upon which the blade (9) is mounted. However, the structures corresponding to the recitation of “a drive shaft connecting the motor and the blade” (i.e., any structures for connecting the motor and the blade) are not specifically described in the disclosure or shown in the drawings in any great detail. Furthermore, the only motor (52) disclosed in the Specification is for driving a hydrostatic drive unit (53) configured to move the carriage (56) along the horizontal beam (17). Rather, the Specification describes an internal combustion engine (8) for powering the blade (9) itself. It is unclear what can and cannot be included within the scope of “a drive shaft connecting the motor and the blade” as no corresponding structure is clearly shown in disclosed.                
    PNG
    media_image1.png
    626
    598
    media_image1.png
    Greyscale
	In Claims 20 and 27-30, lines 2-7 recite, respectively, “a saw and a carriage arranged to move the saw back and forth along the beam; the saw comprising a motor, a blade, a drive shaft connecting the motor and the blade, and a swing mechanism arranged to swing the blade from a vertical orientation suitable for making vertical cuts in a log and a horizontal orientation suitable for making horizontal cuts in the log…” As currently written, the sawmill of the preamble of the claim has “a saw and a carriage,” wherein the “saw [has] a motor, a blade, a drive shaft connecting the motor and the blade, and a swing mechanism arranged to swing the blade…” However, the swing mechanism is not defined with respect to the other components of the saw itself or the carriage. It is unclear what structure relates the swing mechanism with respect the carriage.	Claim 20, lines 8-9 recite, “characterized in that when the blade is in the vertical orientation, the drive shaft extends under the beam and the blade is at an opposite side of the beam to the motor.” This limitation has the following issues:	● The disposition of the drive shaft relative to the beam is not clearly shown in any of the drawings, nor is the “drive shaft” labelled or described in the Specification. Examiner notes that Applicant’s fig. 28 appears to show an arbor (annotated fig. 28) upon which the blade (9) is mounted, but it is unclear if this feature corresponds to the claimed drive shaft. 	● It is unclear what is included within the scope of “a drive shaft connecting the motor and the blade” so as to allow the drive shaft to extend under the beam and to facilitate “connecting the motor and the blade.” There is no further detail provided in the disclosure with respect to how the “drive shaft [connects] the motor and the blade.”	Claim 22 recites, “wherein each end frame comprises a cross member at approximately ground level, a base mounted on the cross member and an upright member, such that the base runs along the cross member to move the upright member and consequently the horizontal beam in adjustable increments between one side of the sawmill and the other side of the saw mill.” This limitation has the following issues:	Claim 24 recites, “wherein the horizontal beam engages and moves along an upright post of each end frame by way of roller bearings, the roller face of each bearing having a wedge shaped female recess that rolls along a complimentary shaped external male edge of the upright post in a female-male relationship.” As currently written, there is insufficient antecedent basis for “the roller face of each bearing” in the claims. It is unclear what structure corresponds to and provides “the roller face.” It is unclear if “each bearing” is referring to the recitation of “roller bearings” or some other bearing structure. 	Claim 26 recites, “wherein the horizontal beam engages an upright post at each end frame, and when the blade is in its vertical orientation the blade is between each upright post and the horizontal beam.” The blade appears to always be offset or cantilevered outward from the horizontal beam by the carriage that carries the blade along the horizontal beam back and forth between each upright post. Additionally, the horizontal beam engages the upright post at each end frame regardless of if the blade is in its vertical orientation or horizontal orientation. Moreover, as shown by Applicant’s interpretation of fig. 19 provided in the Remarks, the blade is shown to be positioned on an outside of the upright member. It is unclear what can and cannot be included within the scope of “the blade is between each upright post and the horizontal beam [when it is in its vertical orientation].” 	Claim 27, lines 7-9 recite, “characterized in that the motor is at one side of the horizontal beam and the blade, when in the vertical orientation, is between an opposite side of horizontal beam and the motor.” The blade appears to always be offset relative to the beam and the motor due to the shape and configuration of the carriage (56). Furthermore, at least a portion of the blade projects downward below “an opposite side of the horizontal beam” so as to be positioned to performing a cutting operation on a log when the blade is in the vertical orientation.  It is unclear what can and cannot be included within the scope of the blade is between an opposite side of [the] horizontal beam and the motor when in the vertical orientation. 	Claim 28, lines 8-9 recite, “characterized in that when the blade is in the vertical orientation, at least part of the swing mechanism passes under the horizontal beam.” Examiner notes that fig. 27 depicts “a gas stilt 87 which can be used to swing the blade” (page 15, lines 16-17). However, the position and/or orientation of this mechanism is not described with respect to the carriage or horizontal beam, nor is the swing mechanism is specifically identified as the “gas stilt.” It is unclear what can and cannot be included within the scope of “at least part of the swing mechanism passes under the horizontal beam.” It is unclear what structure corresponds to the swing mechanism and how the swing mechanism is related to the rest of the sawmill. 
Status of Claims with 112 Rejections but No Prior Art Rejections
It is to be noted that claims 20-30 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112. As best understood, the closest prior art is Stubbe et al (US Patent 4,584,918), which discloses a saw mill with a pair of end frames (figs. 1 and 2), a horizontal beam (22) elevated by the end frames (fig. 2), a saw and a carriage (24), wherein the saw has a motor (engine 25), a blade (26), a drive shaft (engine drive shaft 132 and rotatable blade shaft 108) and a swing mechanism supporting arbor 28) for adjusting the orientation of the blade for making vertical and horizontal cuts (fig. 5). Examiner notes that in view of the 112 issues set forth above, it is unclear if the disclosure of Stubbe reads upon the remaining limitations as currently written. 
Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive. 	With regards to the previous Drawing Objections and 112 Rejections directed to the recitation of “a drive shaft connecting the motor and the blade,” the Applicant argues on pages 9 and 13, respectively, “that drawings are required when they are necessary for understanding the invention. In this area of technology, we submit that the person skilled in the art would understand that a saw would comprise a motor, a blade, a drive shaft connecting the two, and a swing mechanism. We Submit that the person skilled in the art would understand this as common general knowledge, and would not need to see these features in a drawing” (Remarks, page 13, lines 3-8).	The examiner respectfully disagrees. On page 14 of the Remarks, the Applicant annotates fig. 27 of the original disclosure, identifying the structure the blade is mounted on as the “blade shaft of the swing mechanism.” However, on page 16 of the Remarks, the Applicant annotates what appears to be a portion of fig. 19 of the original disclosure, identifying a similar structure the blade is mounted on as the “drive shaft extends under the beam.” Moreover, on page 17 of the Remarks, the Applicant argues, “[i]n claim 28 the drive shaft is part of the swing mechanism. Figure 19 clearly shows the drive shaft passing beneath the horizontal beam.” The examiner notes that on one hand, the Applicant refers to a “blade shaft,” and on another, the Applicant identifies what appears to be a “drive shaft,” and then further specifies “the drive shaft is part of the swing mechanism.” First, if the structure identified by the Applicant in the Remarks is the “drive shaft,” then it should be identified as such in the drawings. Second, if the drive shaft is part of the swing mechanism, it is unclear how the drive shaft connects the motor to the blade without necessitating other unmentioned structures. It is unclear what can and cannot be included within the scope of “a drive shaft connecting the motor and the blade” given the other functional requirements set forth within the claims. 
	On page 13 of the Remarks, the Applicant provides a new drawing, shown below, identified as “PETERSON - AS INTERPRETED FROM FIGURE 19 (ISOMETRIC VIEW).” This drawing provides a plethora of features and relative positions of components that are not clearly shown in the original isometric view provided in fig. 19 as originally disclosed.  Therefore, any other spatial relation attempting to be defined by fig. 19 is not clearly shown because the sawmill is provided in a perspective view and the disclosure does not provide any further support as to the position of the blade relative to the beam or the upright posts.
    PNG
    media_image2.png
    441
    603
    media_image2.png
    Greyscale
	With regards to Claim 20, the Applicant states “that when the blade is in the vertical orientation the blade is at an opposite side of the beam from the motor. The Examiner notes there appears to be support for this limitation. However, the structure identified as the “drive shaft” by the Applicant on page 16 of the Remarks is not described or shown in the disclosure as having the orientation and position shown in Applicant’s interpretation of fig. 19. Additionally, the disclosure does not specifically provide any description of what structure constitutes the “drive shaft.” Moreover, the Applicant statement that “it can be seen that the drive shaft and blade are each below the upper level of the beam” (emphasis added) is not commensurate with the scope of the claim. 	With regards to Claim 27, the Applicant states on page 16, “[i]n this embodiment the blade is at an opposite side of the beam to the motor, positioned just inside the edge of the beam. This is evident from the drawing below (detail of Figure 19).” As mentioned above, the specific location of the blade relative to the beam is not shown in fig. 19. Moreover, the position of the carriage, blade and other associated structures indicated by the newly added feature to the drawing on page 17 of the Remarks was not included in the originally filed drawings. The new feature appears to show the “blade and/or guard under/inside beam” with the carriage moved along the horizontal beam in close proximity to the end frame, but given that fig. 19 is provided as a perspective view, the extent to which the blade is positioned under the beam cannot be determined. Moreover, since this was not presented as originally filed, this subject matter would be new matter. The examiner notes that according to the Applicant’s disclosure, the horizontal beam is “a main beam 69 which is a right angle shape in transverse cross section.” The “beam” depicted in the Applicant’s interpretation appears to be a triangular beam, wherein an upper corner portion of the “beam” appears to extend past the cutting plan of the blade. However, there is no support in the originally filed drawings for the “blade [to be] positioned just inside the edge of the beam.” The examiner notes this language is not commensurate with the scope of the claim. 	With regards to claim 28, the Applicant argues “the drive shaft is part of the swing mechanism. Figure 19 clearly shows the drive shaft passing beneath the horizontal beam.” The examiner respectfully disagrees. The examiner notes that “the drive shaft is part of the swing mechanism” is not commensurate with the scope of the claim. Additionally, while the swing mechanism is shown in fig. 27, the location of the swing mechanism depicted in fig. 27 is not described or shown in the disclosure as having the orientation and position shown in Applicant’s interpretation of fig. 19. Moreover, the “drive shaft” itself is never specifically described or identified in the drawings or specification. Thus, the Applicant’s interpretation of fig. 19 cannot provide the necessary support required by claim 28. 	Regarding claim 29, the 112 rejection directed to the subject matter of lines 8-10 of the claim are withdrawn. 	Regarding claim 30, the 112 rejection directed to the subject matter of lines 8-10 of the claim are withdrawn. The examiner notes the “horizontal beam” depicted in fig. 19 (see annotated fig. 19 below) does appear to be “mounted to an outside side of an upright post of each end frame.”                  
    PNG
    media_image3.png
    541
    712
    media_image3.png
    Greyscale
	With respect to the Applicant’s interpretation of fig. 19, there are a number of identifying labels present on the newly provided interpretive figure that are not clearly legible. The examiner notes that the claims are considered part of the disclosure. As such, the subject matter of the independent claims can provide support for the Applicant’s interpretation. 	With regards to the Applicant’s statements for 112 rejection of claim 24, there do not appear to be any arguments with respect to the aforementioned rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        May 21, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        05/21/2022